     Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 1 of 12 PageID# 2



                                                                                                 IL
                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                                                                          FtB I I 2020            H/
                                       Alexandria Division
                                                                                       Gl£l)K,U£.DISntlCT COURT
                                                                                         M.B(AWDRIA.VIH6I»IIA
UNITED STATES OF AMERICA

                 V.                             )     CaseNo. l;20-MJ-59
                                                )
OLAJIDE OGUNDARE-ASUBIARO,                      )
  a/k/a "JLUCIANO,"                             )
     a/k/a "jlusiano,"                          )
                                                )
                Defendant.                      )

                                 AFFIDAVIT IN SUPPORT OF
                      CRIMINAL COMPLAINT AND ARREST WARRANT

         I, Gregory R.Settducati, being duly sworn,depose and state as follows:
                                       INTRODUCTION

         1.     This affidavit is submitted in support of a criminal complaint and arrest warrant

charging OLAJIDE OGUNDARE-ASUBIARO, also known as "JLUCIANO," and "jliisiano,"
with knowingly and intentionally conspiring and agreeing to commit bank fraud,contrary to Title
18 United States Code, Section 1344, by executing a scheme and artifice to defraud a financial
institution and to obtain moneys, funds, credits, assets, securities, and other property owned by,
and under the custody and control of, a financial institution by means of materially false and
fraudulent pretenses, representations, and promises, in violation of Title 18, United States Code,
Section 1349.

2.       This affidavit is being submitted for the limited purpose of obtaining a criminal complaint
and arrest warrant for OLAJIDE OGUNDARE-ASUBIARO,and does not include all ofthe facts
and circumstances related to this investigation. It is not intended to include each and every fact
and matter observed by me or known to the government.
    Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 2 of 12 PageID# 3




                                    AGENT BACKGROUND

        3.     I have been a Special Agent with the Federal Bureau ofInvestigation("FBI")since

2012. I have experience investigating organized crime and national security matters.

        4.     I am currently assigned to the FBFs Washington Field Office, Northern Virginia

Resident Agency, and have been so assigned since June 2012. My squad investigates organized

crime and criminal enteiprises. My duties with the FBI include, but are not limited to, the

investigation of alleged violations of federal criminal statutes, including bank, mail, and wire

fraud,money laundering,and crimes that involve financial institutions. I have conducted physical

and electronic surveillance, executed search and arrest warrants, and reviewed and analyzed

records and documents for fraudulent activity. I have interviewed suspects,defendants, witnesses,

victims, and spoken to other experienced investigator concerning the methods and practices of

criminal enterprises. In addition,I am a graduate ofthe FBI Academy and have received training

in cyber security matters.

       5.      As a federal agent, I am authorized to investigate violations of the laws of the

United States and to execute warrants issued under the authority ofthe United States. The facts

and information contained in this affidavit are based on my training and experience, my personal

knowledge, my involvement in this investigation, and information that has been provided to me

by other law enforcement professionals. All observations not personally made by me were related

to me by the individuals who made them or were conveyed to me by review of the records,

documents, and other physical evidence obtained during the course of this investigation. In

addition, where conversations or statements are related herein, they are related in substance and in

part except where otherwise indicated.
    Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 3 of 12 PageID# 4




              OVERVIEW OF CARD CRACKING BANK FRAUD SCHEME

       6.      The United States Postal Inspection Service ("USPIS"), the Virginia State Police

("VSP"),and the FBI, in conjunction with other local and federal law enforcement agencies and
fiaud investigators at financial institutions insured by the Federal Deposit Insurance Corporation
("FDIC") have been investigating a bank fraud scheme dubbed "card cracking." Based on the
investigation by USPIS and other law enforcement agencies, and based on my tnuning and
experience,I understand the card cracking bank fraud scheme to generally operate as follows:
       7.      Card cracking organizing conspirators recruit third-party bank account holders
("cardholders") to provide their debit cards and Personal Identification Numbers ("PIN") and
accountinformation for use in the scheme. Conspirators recruit cardholders in various ways.Some

conspirators recruit cardholders in person while others utilize social media platforms like
Instagram or Facebook to advertise opportunities to make"quick money,"after which cardholders
contact the conspirators by phone,text message,or through social media.
       8.      Once a cardholder has been recruited and the conspirator has secured the

cardholder's debit card and PIN, as well as one or more counterfeit checks, the conspirator

deposits—or recruits someone to deposit—the counterfeit checks into the cardholder's bank
account. The conspirators typically deposit the checks through the use of an Automated Teller
Machine("A™").

       9.      The organizing conspirators manufacture, purchase, or otherwise obtain one or
more counterfeit checks to deposit into the cardholder's bank account. The counterfeit checks
used in the card cracking scheme generally contain legitimate bank account and routing number
information belonging to legitimate businesses who are unaware that their bank account and
routing number information has been compromised.
    Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 4 of 12 PageID# 5




       10.     Once the counterfeit checks are deposited to the cardholder's account, the
conspirator waits for the cardholder's bank to credit the purported fundsfrom the counterfeitcheck
to the caidhoider's account, which can happen in a matter of hours. According to information
provided by bank investigators, banks typically credit the value of the check to a cardholder's
account before the check actually clears, that is, before the cardholder's bank establishes the
check's validity. In order to clear a check,the cardholder's bank receives an image ofthe check
(which is sent electronically to the drawer's bank),determines whether it is valid,and requests and
receives payment(or denial ofpayment)fiom the check drawer's bank. By moving forward prior
to clearing the check,the cardholder's bank advances the bank's own money into the cardholder's
account when a check is deposited with the risk that the check ultimately could be counterfeit or
fraudulent. During the time period between the deposit ofa counterfeit or fraudulent check and
when the cardholder's bank leams that the check is fraudulent, the advanced money in the
cardholder's bank account can be withdrawn from the account using the cardholder's debit card
and PIN.

        11.     After one or more counterfeit checks are deposited into a third-party bank account,
 the card cracking conspirator often attempts a relatively small ATM withdrawal (between $100
 and $500)a few hours later,to determine whether the bank has credited the account vdth the funds
 from the counterfeit check. If the conspirator is able to withdraw the cash at an ATM,(i.e., the
 bank has advanced funds to the account), the conspirator goes to a point-of-sale terminal to
 withdraw or spend the remaining funds that the bank advanced to the third-party account. Point-
 of-sale terminals are machines used to process debit and credit card payments, typically for the
 purchase of goods. For example, the machines at a grocery store checkout counter in which a
 customer swipes a debit card are point-of-sale termmals.
     Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 5 of 12 PageID# 6




       12.     When the floated funds are withdrawn in person at a bank branch or at an ATM,

and the funds are a result ofa deposit ofa counterfeit or fraudulent check,the FDIC-insured bank
suffers a loss when it disperses the cash to the person at a bank counter or via an ATM withdrawal.
                                     PROBABLE CAUSE

       13.     From in or about September 2013, to in or about December 2019, in the Eastern
District of Virginia and elsewhere, the defendant, OGUNDARE-ASUBIARO,with Chea S. Yarl
("Yarl"), Caesar E. Adigwe, Jr.("Adigwe"), Samuel B. Smith, Jr.("Smith"), Thomas Gherense
("Gherense"),and others,knowingly and intentionally conspired and agreed to commit bank fraud,
contrary to Title 18 United States Code, Section 1344, by executing a scheme and artifice to
defraud a financial institution and to obtain moneys, funds, credits, assets, securities, and other
property owned by, and under the custody and control of, a financial institution by means of
materially false and fraudulent pretenses, representations, and promises, in violation of Title 18,
United States Code,Section 1349.

        14.    The investigation has identified at least at least four individuals who have been
involved in the conspiracy since its inception. The investigation has revealed that since 2013,
Yarl,Smith,and Adigwe participated in a conspiracy in which hundreds ofcounterfeit checks were
deposited into accounts at financial institutions and then funds from those accounts were
subsequently withdrawn. Together with Yarl, Smith, and Adigwe, OGUNDARE-ASUBIARO
 began depositing counterfeit checks in furtherance of the conspiracy as early as 2015, and
 continued to do so through 2018,at which point Gherense also was involved.
        15.     Yarl,Adigwe,Smith,and Gherense all have been charged by criminal complaintin
 the Eastern District ofVirginia with conspiracy to commit bank fraud.
 L      OGUNDARE-ASUBIARO^s Card Cracking Activity and Role in the Conspiracy
    Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 6 of 12 PageID# 7




       16.    Cellular telephones, physical surveillance, bank records, video footage, and
statements to law enforcement by cooperators reveal that, since at least 2013, Yarl, Smith, and
Adigwe have conspired together and with other individuals, known and unknown, to deposit
counterfeit checks and stolen real checks into bank accounts throughout the D.C.-metro area and

to then withdraw funds from those accounts or purchase money orders with debit cards associated
with those accounts. Evidence shows that Gherense has participated in the conspiracy since at

least 2017, and that OGUNDARE-ASUBIARO has participated in the card cracking conspiracy
with Yarl, Smith,and Adigwe since at least 2015.

       17.     According to statements made by cooperators and a review ofelectronic evidence,
Yarl produced counterfeit checks, deposited counterfeit checks, and made withdrawals offunds
associated with counterfeit checks. Smith and Adigwe recruited cardholders in fiirtherance ofthe
card cracking conspiracy. Smith and Adigwe repeatedly identified names and bank account
information that could be used on counterfeit checks and then provided that information to Yarl
via text message. Smith personally participated in the deposit of counterfeit checks and the
withdrawal offunds associated with those checks in furtherance of the card cracking conspiracy.
Adigwe was responsible for cashing money orders that had been purchased with funds attributable
to the counterfeit checks. Gherense primarily engaged in the deposit of counterfeit checks.
Evidence suggests that OGUNDARE-ASUBIARO's role in the conspiracy was to deposit
counterfeit checks as well as to recruit cardholders.

        18.    On or about November 3, 2015, bank surveillance footage and bank records
revealed that OGUNDARE-ASUBIARO deposited a counterfeit check in the amount of
$2,715.43, made payable to I.D., into LD.'s account at a financial institution located in Laurel,
Maryland. On or about November 4,2015,Smith unsuccessfully attempted to make a vdthdrawal
    Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 7 of 12 PageID# 8




from the same account using a debit card associated with the account. Later that day, an
unidentified co-conspirator withdrew $2,200 from LD.'s account resulting in the financial
institution sustaining a loss for at least that amoimt.

        19.     In 2018, a financial institution ("Company A") provided law enforcement with
evidence that, from December 2017 to December 2018, at least 160 counterfeit checks had been
deposited into more than 130 accounts at branches of Company A located in northern Virginia,
Washington,D.C.,and Maryland. Legitimate routing and account numbers belonging to cashier's
accounts had been used to make the counterfeit checks. The counterfeit checks were deposited
into the accounts and then funds were withdrawn from those accounts before Company A realized
the checks were fraudulent. As a result of the card cracking conspiracy. Company A incurred a
loss ofover $210,000spanning the year ofDecember2017to December 2018. Analysis ofimages
ofthe counterfeit checks showed that the handwriting on many ofthe checks was similar.
        20.     A review of surveillance footage provided by Company A,as well as transaction
records, revealed that Yarl, Adigwe, Gherense, and OGUNDARE-ASUBIARO were responsible
for defrauding Company A from December 2017 to December 2018 by depositing counterfeit
checks into accounts at Company A and then vwthdrawing funds from those accounts or using
 money from the accounts to purchase money orders.
        21.     A review ofthe surveillance footage from Company A showed that, between June
2018 and October 2018, OGUNDARE-ASUBIARO deposited 16 counterfeit checks, worth over
 $27,000,into at least 16 Company A accounts as shown below:
                  Counterfeit
     Account                          Date of                Location ofDeposit
                    Check
       Name                           Deposit
                    Amount
        S.H.        $1,695.17        6/8/2018      Central Avenue,Mitchellville, MD
      D.A.A         $1,693.11        7/2/2018      Central Avenue,Mitchellville, MD
       B.S.J.       $1,692.11        7/6/2018      Minnesota Avenue NE,Washington,DC
    Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 8 of 12 PageID# 9




      T.C.       $1,697.11       7/25/2018     Central Avenue, Mitchellvilie, MD
     R.J.M.      $1,691.43 .     8/1/2018     Georgia Avenue,Silver Spring, MD
    M.R.K.       $1,701.13       8/10/2018    Georgia Avenue,Silver Spring, MD
    D.L.H.       $1,981.11       8/10/2018    New Hampshire Avenue,Tacoma Park, MD
    K.Y.S.       $1,692.41       8/14/2018    Georgia Avenue,Silver Spring, MD
      L.D.       $2,213.04       8/28/2018    Research Boulevard,Rockville, MD
    J.M.K.       $1,689.11       9/14/2018    Central Avenue,Mitchellvilie, MD
     T.M.F       $1,300.00       9/24/2018    Minnesota Avenue NE,Washington,DC
    D.T.C.       $1,706.11       9/25/2018    Central Avenue,Mitchellvilie, MD
    D.A.M.       $1,694.11       9/27/2018    Laurel Place, Laurel, MD
     T.M.        $1,693.47       10/5/2018    Montgomery Village Ave.,Gaithersburg, MD
     B.W.        $1,689.13       10/5/2018    Rockville Pike,Rockville, MD
     D.H.        $1,719.42      10/12/2018    Mac Arthur Blvd.NW,Washington,DC

       22.    During the course of one deposit listed in the above chart, on or about October 5,
2018, OGUNDARE-ASUBIARO deposited a counterfeit check in the amount of$1693.47, made
payable to T.M.,into T.M*s account at Company A,a financial institution located on Montgomery
Village Avenue in Gaithersburg, Maryland, OGUNDARE-ASUBIARO presented his own
Maryland DMV license as a forni ofidentification to the Company A teller.
       23.    In addition to comparing the bank surveillance footage firom Company A to
OGUNDARE-ASUBIARO's Maryland DMV photograph,I also reviewed social media accounts

belonging to OGUNDARE-ASUBIARO. A search of open source records revealed that
OGUNDARE-ASUBIARO is an aspiring music artist who goes by the stage name"JLUCIANO."

A blog dedicated to his music career includes a section entitled,"AUTO BIOGHRAPHY," and
explains that JLUCIANO*s **real name is OLAJIDE. OGUNDARE ASUBIARO."' It appears
that, over time, OGUNDARE-ASUBIARO began spelling "luciano" as "lusiano." Based on
OGUNDARE-ASUBIARO's regular use of the name "JLUCIANO," and different iterations of
"lusiano,"I believe that the individual using the Facebook account"iamjulsiano Scutters," and the


    Uiow/,jlucianoisdmv,Jlucianoisdmv.wordpress.com_about(last visited Feb.6,2020).

                                               8
   Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 9 of 12 PageID# 10




Instagram account "iamjluslano," is OGUNDARE-ASUBIARO.

       24.     In    addition          to   comparing   the    names   of the   accounts   with
OGUNDARE-ASUBIARO's known alias, I identified the Facebook account "iamjlusiano

Scutters" as belonging to OGUNDARE-ASUBIARO by comparing photographs posted to the
public account with OGUNDARE-ASUBIARO's Maryland driver's license. The "iamjlusiano
Scatters" Facebook account promotes music by him, which is consistent with what I know of
OGUNDARE-ASUBIARO. A review of the "iamjlusiano Scatters" account revealed a
photograph in which OGUNDARE-ASUBIARO can be seen in the same unique shirt that he wore
to deposit a counterfeit check on or about July 2,2018,into a Company A account in Mitchellville,
Maryland,as shown below. 1 compared the bank surveillance footage from the deposit on July 2,
2018, and the Facebook image of OGUNDARE-ASUBIARO to his Maryland drivers license
photograph and confirmed that OGUNDARE-ASUBIARO was, in fact, depositing counterfeit
checks into Company A accounts between June 2018 and October 2018.
                                               *   0




                       At»>        rf w.




                              cw   2tiO                  scacaa?-.




       25.      A review of OGUNDARE-ASUBIARO's public Instagram account revealed
posts in which he discussed making deposits. I identified the Instagram account"iamjlusiano" as
belonging to OGUNDARE-ASUBIARO by comparing photographs posted to the account with
OGUNDARE-ASUBIARO's Maryland driver's license. Based on my training and experience,I
 believe the post, seen below, shows OGUNDARE-ASUBIARO admitting that he made money
   Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 10 of 12 PageID# 11




from the deposit of counterleit checks, and that he recruited others to engage in the deposit of
counterfeit checks.      Additionally, the post contains a video of what appears to be
OGUNDARE-ASUBIARO filming a bank teller while OGUNDARE-ASUBIARO was making a
withdrawal ofmoney.



                                                                lamjiuslano •follow


                                                        Un^tiMbnoStw saw m# pull cu mort
                                                        inoft«y_$h« Mf« btewimnnn—
                                                        miking <j»pe»iu_lim tir#d of frng you
                                                        broki niggas cSo dincmnd ulk about wtut
                                                        eth«rp*opitbMndctftg from now on W
                                                        yeunlMtf with a t^a Itttat ut sm u makt
                                                        dapoiiU—fock b««f nigg*-i wanna «•u
                                                        makf tomt tJtpe»U-J wanna m u
                                                        wrath for your faiT%-Jmma fhcw /aB tcmt
                                                        rail yeuttg best nigga thjt-iam net gonna
                                                        t«W yaUSmy naxt mov» imma jwybayart
                                                        showing yaBt•'scutttn
                                                        •ttophatingmikoaapoRts•itifraoltalk
                                                        aitsfrt*2hatt *tjfrte2uncdown but u haw*2
                                                        b* weri^ and hustling 2 makt DEPOSITSso
                                                        frem new on *makftd<po$its
                                                        shawnsavagadmv »goodliftmu$«< or no       ^
                                                        lift at atu Scuturs




                                                        CP Q ill                              P
                                                         178v(«w$




          24.    Between June 2,2018 and June 7,2018,OGUNDARE-ASUBIARO was the payee
 on   at least three U.S.Postal Service money orders totaling approximately $2,535,all ofwhich had
 been purchased with debit cards for accounts with Company A that had received counterfeit
 checks.

          25.    A search ofYarl's cell phone in January 2020, which was done pursuant to a search
 warrant issued by the Honorable Theresa C. Buchanan of this District, revealed text messages
 between Yarl and cellular telephone numbers XXX-XXX-2855 and XXX-XXX-5181, in which
 the participants communicated about card-cracking activity. The operator of the phone number
 ending in 5181 identified himself in the text messages witli Yarl as "Lusiano" and "Lust." The

                                                  10
  Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 11 of 12 PageID# 12




operator ofthe phone number ending in 2855 also identified himselfin a text with Yarl as "Lusi."
Based on OGUNDARE-ASUBIARO's regular use of the name "JLUCIANO,'* and different
iterations of"lusiano I believe that the individual using the phone numbers ending in 2855 and

5181 wasOGUNDARE-ASUBIARO.

       26.     From June 2019 through July 2019, OGUNDARE-ASUBIARO and Yarl
exchanged text messages in which OGUNDARE-ASUBIARO sent Yarl numerous names and
bank account information, suggesting that OGUNDARE-ASUBIARO recruited cardholders in
furtherance ofthe conspiracy.

       27.     During the course of the conspiracy, Yarl, Smith, and Gherense committed the
following overt acts within the Eastern District of Virginia:
       28.     On or about January 19,2018,Yarl deposited a counterfeit check in the amount of
$3,200, made payable to J.G.,into J.G.'s account atthe Company A branch located on Strawberry
Lane in Falls Church, Virginia, within the Eastem District of Virginia.
        29.    On or about January 19,2018,Yarl deposited a counterfeit check in the amount of
$2,400, made payable to H.P.,into H.P.'s account at the Company A branch located on N.Glebe
Road in Arlington, Virginia, within the Eastem District ofVirginia.
        30.    On or about January 26, 2018, Gherense deposited a counterfeit check in the
amount of$1,900, made payable to T.D.,into T.D.'s account at a financial institution located on
Leesburg Pike in Tysons Comer,Virginia, withm the Eastem District of Virgima.
        31.     On or about February 22, 2018, Gherense deposited a counterfeit check in the
amount of$1,943, made payable to B.M.,into B.M.'s account at a financial institution located at
Spectrum Center in Reston, Virginia, within the Eastern District of Virginia.




                                                 11
   Case 1:20-mj-00059-JFA Document 2 Filed 02/11/20 Page 12 of 12 PageID# 13




       32.     On or about February 22, 2018, Gherense deposited a counterfeit check in the

amount of $2,750, made payable to T.J., into TJ.'s account located on Old Dominion Drive in
McLean, Virginia, within the Eastern District of Virginia.

       33.     On or about December 6,2019,Smith deposited $2,000 worth ofstolen U.S.Postal

Service money orders into W.J.T.'s account at a financial institution located in Ashburn, Virginia,
within the Eastern District of Virginia.

       34.     Based upon the information set forth in this affidavit, I respectfully submit that
probable cause exists to arrest and charge OLAJIDE OGUNDARE-ASUBIARO with conspiracy
to commit bank fraud, in violation of 18 U.S.C. § 1349.
                                                Respectfully submitted,



                                                Gregory R. Settducati, Special Agent
                                                Federal Bureau of Investigation

Subscribed and sworn to before me
on this 11th day ofFebruary,20^:
                 ISl       •Mm

   ■inhn F. Anderson
                                 n

United Slates Magistrate Judge




                                                 12
